J




for 4^ sun o4 nA.Ls ht C*rW\A cmPv *<• +k.     d.




                                               .%J(y.
M^y 6dD bl^j.3 yoti.yoLfV foiri/lyahi iVn^i,



        ^^V*                     !^^ wax
                Bjaraj;iij^d.«.iJwaiHd,^i:iM^Jd=^u^^


                          •;.; 11-24;;                                                    6842201288
     Office AU #;           1210(8)
                                                          CASHIER'S CHECK
    Remitter:       ALLYSON L EZIKE
    Operator ID.: u331869

                                                                                          January 26, 2015
    pay to the order of                  ***COURT OF CRIMINAL APPEAL*


| ***Twenty-four dollars and 65 cents'                                                   **$24.65**
t   Payee Address:
:   Memo:

                                                                                          VOID IF OVER US $   24.65
    WELLS FARGO BANK, N.A.
    5219 RICHMOND AVE
    HOUSTON, TX 77056
    FOR INQUIRIES CALL (480) 394-3122
                                                                                             CONTROLLER




                         M- &a u esq isaa!"1      •: l a iogo subi:i<bei l   5 1ebeoh'